PER CURIAM.
In this appeal, appellant is appearing pro se. Because the merits have been difficult to ascertain from appellant’s pro se brief, we ordered the record to examine. Upon review of the record, we find the appeal referee’s decision is supported by the evidence submitted. Appellant has offered in his brief additional facts that may have affected the outcome of the case, but this court cannot consider such matters. Our consideration is limited to a review of the existing record.
AFFIRMED.
THOMPSON, C.J., HARRIS, and GRIFFIN, JJ., concur.